PER CURIAM.
— Henry Richardson, hereinafter called appellant, was informed against by the county attorney of Maricopa county for the crime oL rape. He was tried to a jury which returned a verdict of guilty, and was sentenced to serve a term in the state prison. From the verdict and judgment this appeal has been taken.
Counsel for appellant has not seen fit to favor us with a brief suggesting wherein he thinks the trial court committed error. Notwithstanding this, we have examined the' record for fundamental error. The information properly charges the crime of rape, the reporter’s transcript shows that there is sufficient evidence to sustain a verdict of guilty, and the instructions of the court correctly stated the law.
The judgment is therefore affirmed.